Title: To Thomas Jefferson from Thomas Cooper, 14 February 1806
From: Cooper, Thomas
To: Jefferson, Thomas


                        
                            Northumberland Feb: 14. 1806
                        
                        Judge Cooper presents his respectful compliments to the President of the United States, and submits to his
                            consideration the inclosed observations differing in some respects from the known Sentiments of the President on the
                            Subject. Judge Cooper hopes and believes that this difference of opinion will occasion no other difference.
                    